DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because “the reference numbers must be enclosed within a parenthesis”.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 line 5 recites: “and is closer to the latter than the former”. It is ambiguous that Applicant just simply recited “the former”. However, what exactly this “the former” Applicant is trying to claim here, is this the measured value before the power supply actually produce or else. Further, clarification is required.

Claim 5 recites the limitation "the third threshold" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 6-9 are depending on claim 5. Therefore, are also rejected.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3; 11; and 13-14 as best understood and is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (US 10111465).
As per claim 1: Liu discloses an aerosol generating device 100, comprising: a power source 127/227 that supplies power to perform atomization of an aerosol source and/or heating of a flavor source (wherein a reservoir 115 is filled with a vaporizable smoke flavored liquid); a sensor 1286 that outputs a measured value for controlling the power supplied (wherein to detect a smoking inhalation characteristic); and a controller that controls the power supplied based on the measured value (wherein the sensed smoking inhalation characteristic is used by the microprocessor 1282 to operate the switch circuit 1284 to regulate power to the heater to cause volatilization of the cigarette flavored liquid), wherein the controller 1282 controls a power supply amount from the power source 127/227 to be a first value (wherein the instantaneous power supply to the heater will vary between a maximum power supply level at 5W (2nd value) and a minimum power supply lever is at 3W (1st value)) when the measured value is equal to or larger than a first threshold (the predetermine threshold) and smaller than a second threshold (the activation threshold) larger than the first threshold, and the power supply amount to be larger than the first value (3W) when the measured value is equal to or larger than the second threshold (wherein the power supply will gradually increase from a minimum power of 3W at C2 to a maximum power of 5W at C5, while the maximum power supply level is the same as the push power supply, which will be supplied when the maximum detectable inspiratory pressure A 800Pa is detected, the power supply will gradually decrease from a maximum power 5W at C5 to a minimum power 3W at C2 when there is 

As per claims 2-3: Liu discloses the aerosol device 100; wherein the controller 1282 stops supplying the power when the measured value does not reach a value being equal to or larger than the second threshold within a predetermined time from when the measured value is equal to or larger than the first threshold or supplying the power with the first value is started (that is when the inspiratory force further drops below the activation threshold pressure A 200Pa, then the microprocessor will stop supplying the power and turn off the heater); and wherein at least one of power for applying the power supply amount of the first value (at 3W) or an amount of power per unit time and the predetermined time is set so that the first value (at 3W) is equal to or less than the power supply amount for starting the aerosol generation from the aerosol source (wherein in 3W is the least power for the device to be working).

As per claim 11: Liu discloses a method of controlling an aerosol generating device 100 for controlling power supplied from a power source 127/27 to perform atomization of an aerosol source (wherein a reservoir 115 is filled with a vaporizable smoke flavored liquid) and/or heating of a flavor source based on a measured value output from a sensor 1286, the method comprising: a step of controlling a power supply amount from the power source 127/227 to be a first value (wherein the instantaneous power supply to the heater will vary between a maximum power supply level at 5W (2nd value) and a minimum power supply lever is at 3W (1st value)) when the measured value is equal to or larger than a first threshold (the predetermine threshold) and smaller than a second threshold (the activation threshold) larger than the first threshold; and a step of controlling the power supply amount to be larger than the first value when the measured value is equal to or larger than the second threshold (wherein the power supply will gradually increase from a minimum power of 3W at C2 to a maximum power of 5W at C5, while the maximum power supply level is the same as the push power supply, which 

As per claim 13: Liu discloses an aerosol generating device 100, comprising: a power source 127/227 that supplies power to perform atomization of an aerosol source and/or heating of a flavor source (wherein a reservoir 115 is filled with a vaporizable smoke flavored liquid); a sensor 1286 that outputs a measured value for controlling the power supplied (wherein to detect a smoking inhalation characteristic); and a controller that controls the power supplied based on the measured value (wherein the sensed smoking inhalation characteristic is used by the microprocessor 1282 to operate the switch circuit 1284 to regulate power to the heater to cause volatilization of the cigarette flavored liquid), wherein the controller 1282 controls to supply a first power from the power source 127/227 when the measured value is equal to or larger than a first threshold and smaller than a second threshold larger than the first threshold (the predetermine threshold), and to supply, from the power source 127/227, a power larger than the first power when the measured value is equal to or larger than the second threshold (wherein the instantaneous power supply to the heater will vary between a maximum power supply level at 5W (2nd value) and a minimum power supply lever is at 3W (1st value)), wherein the aerosol is not generated from the aerosol source or the flavor source during supplying the first power (wherein if there is no inhaling/puffing from end user then the microprocessor will not activate the battery to operate the heater of the smoke source to cause vaporization of the smoke flavored liquid inside the smoke source).

As per claim 14: Liu discloses an aerosol generating device 100, comprising: a power source 127/227 that supplies power to perform atomization of an aerosol source and/or heating of a flavor source (wherein a reservoir 115 is filled with a vaporizable smoke flavored liquid); a sensor 1286 that outputs a measured value for controlling the power supplied (wherein to detect a smoking inhalation characteristic); wherein the controller 1282 controls a power supply amount from the power source 127/227 to be a second value (wherein the instantaneous power supply to the heater will vary between a maximum power supply level at 5W (2nd value) and a minimum power supply lever is at 3W (1st value)) when the measured value exceeds a first threshold (the predetermine threshold), controls to stop supplying the power when the measured value falls below a second threshold larger (the activation threshold) than the first threshold after the power source supplies the power of the second value, and controls the power supply amount before the measured value exceeds the first threshold to be smaller than the second value (wherein the power supply will gradually increase from a minimum power of 3W at C2 to a maximum power of 5W at C5, while the maximum power supply level is the same as the push power supply, which will be supplied when the maximum detectable inspiratory pressure A 800Pa is detected, the power supply will gradually decrease from a maximum power 5W at C5 to a minimum power 3W at C2 when there is inhaling/puffing), and to be a value for atomizing the aerosol source and/or heating the flavor source not to generate the aerosol (wherein if there is no inhaling/puffing from end user then the microprocessor will not activate the battery to operate the heater of the smoke source to cause vaporization of the smoke flavored liquid inside the smoke source).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 10; and 12 as best understood and is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 10111465) in view of Rostami (US 2018/0116283).
As per claim 10: Liu disclose the aerosol generating device 100; and the controller 1282. However, Liu does not explicitly disclose a porous body having pores therein, the pores being configured to perform transferring the aerosol source and/or the flavor source to a position and/or holding the aerosol source and/or the flavor source to such a position, wherein the position is a position at which a load can perform atomization and/or heating with the power supplied from the power source.
On the other hand, Liu does mention that a cartridge type device containing a smoke flavored liquid with a built-in atomizer to bring about vaporization of the smoke flavored liquid in order to generate aerosol to the end users. However, a person having ordinary skill in the art would know that having a wick or a porous body having pores being configured to transfer the aerosol source/liquid/material/substance to the heater is well known, common knowledge and commonly used in the art of e-cigarette/vape to provide aerosol to the users.
Rostami discloses dispensing interface structure 24 may include a porous material that is hydrophilic. The porous material may be about 1/64 inches in thickness. In some example embodiments, the porous material may include a wick having an elongated form. The wick may include a wicking material. The wicking material may be a fibrous wicking material in order to transfer the liquid/material/substance to the heater and generated aerosol to the users.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the aerosol generating device taught by Liu such that a porous body having pores therein, the pores being configured to perform transferring the aerosol source and/or the flavor source to a position and/or holding the aerosol source and/or the flavor source to such a position, wherein the position is a position at which a load can perform atomization and/or heating with the power supplied from the power source as taught by Rostami in order to generate aerosol to the end user.


On the other hand, Liu discloses a microprocessor (or micro-controller) is to operate the heater by controlling power supply to the heater element upon detection of inhaling by the inhale sensor. The inhale sensor and the microcontroller collectively define a power management arrangement to control power supply to the heater to operate the electronic cigarette. However, a person having ordinary skill in the art would know that having a non-transitory computer-readable storage media storage medium storing a program causing a processor to execute as the manufacture desire is well known, common knowledge and commonly used in the art of the e-cigarette/vape in order to able to read and execute all the tasks which is programmed as desire.
Rostami discloses the control circuitry 11 may include one or more electronic storage devices. The one or more storage devices may be tangible or non-transitory computer-readable storage media, such as random access memory (RAM), read only memory (ROM), a permanent mass storage device (such as a disk drive), solid state (e.g., NAND flash) device, and/or any other like data storage mechanism capable of storing and recording data. The one or more storage devices may be configured to store computer programs, program code, instructions, or some combination thereof, for one or more operating systems in order to generate and execute any tasks as desire from the users.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the aerosol generating device taught by Liu such that a non-transitory computer-readable storage medium storing a program causing a processor to execute as taught by Rostami in order to able to read and execute all the tasks which is programmed as desire.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288. The examiner can normally be reached 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/             Examiner, Art Unit 2831                                                                                                                                                                                           /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831